Title: To James Madison from Fontaine Maury, 19 February 1801
From: Maury, Fontaine
To: Madison, James


(A true Copy)
By Express from the City of Washington to the Editor of the Times!!
This Moment the Election is Decided. Morris from Vermont absented himself, so that Vermont was for Jefferson—the four Members that had voted for Burr from Maryland put in Blank Ticketts—the result was then Ten for Jefferson. I hope you will have the Cannon out to announce the News. Yours——
N.B. This was the second Ballot today. Bayard is appointed Ambassador to France.
Tuesday Two OClock
  
Dear Sir.
Fredg. Thursday Evening Four OClock Feby. 19. 1801
I wrote you yesterday and added a postscript at one oClock today. The foregoing is a Copy of a Hand Bill brought this Moment by an Express on his way to Governor Monroe. I rejoice with you and remain truly your Friend &C
F. Maury
The Cannon is in Fifty Yards of Me announcing this Glorious News to the Neighbourhood.
F. M.
